DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 19 October 2020 has been entered. 
Allowable Subject Matter
Claims 1, 4-13, 21-22, 25 and 28-33 are allowed. The following is an examiner’s statement of reasons for allowance: 
Shibano (JP 2009190677) discloses a tread pattern having at least two circumferentially extending zigzag main grooves, where the zigzag shapes have aligned phases. And further include the use of a circumferentially extending zigzag middle sub-groove whose phase is opposite the phases of the zigzag main grooves.
Tanaka (JP 2014015212) discloses a tread pattern having a zigzag middle sub-groove with a width of between 0.5% to 1.5% of the tread width.
Hayashi (US 2017/0120685) discloses a tread pattern having at least two circumferentially extending zigzag main grooves, where the zigzag shapes have aligned phases. And further include the use of a circumferentially extending zigzag middle sub-groove whose width is between 0.7 to 2 mm.
Hamada (CN 1978225) discloses a tread pattern having a pair of sipes which cross the entire length of the land portion.
However, neither Shibano, Tanaka, Hayashi, or Hamada taken singularly or in combination teach or reasonably suggest forming a tread pattern to further include the instantly claimed features of having peak portions of the zigzag shape of the two main grooves are aligned with each other in a widthwise direction of the tire, where the two main grooves are orientated such that the peak portions of the zigzag shapes of the two main grooves are positioned at half of the pitch of the zigzag shape of the longitudinal sipe in the longitudinal direction of the tire, the pitch of the zigzag shape of the longitudinal sipe being defined by two peak portions of the zigzag shape of the longitudinal sipe, and where the tread pattern includes the use of a plurality of first lateral grooves, a plurality of second lateral grooves, with the longitudinal sipe extending between the first/second lateral grooves, to include the land region having first blocks divided by the longitudinal sipe and the plurality of first lateral grooves and second blocks divided by the longitudinal sipe and the plurality of second lateral grooves, and each of the first blocks and the second blocks is provided with only three 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 19, 2021